Title: From James Madison to William Hull (Abstract), 11 June 1805
From: Madison, James
To: Hull, William


11 June 1805, Department of State. “As no specific appropriation was made by Congress for the support of the Government of Michegan, it has been arranged, that the Salaries are to be paid out of the Contingent fund of Government; and the Governor Judges and Secretary may receive a quarters advance at the Treasury, reimbursable by the first salary which accrues to them respectively. It will be paid to the person holding a power of Attorney from the officer requesting the advance.”
